TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00677-CV


Office of the Attorney General of Texas, Appellant

v.

Charles Trask Dix, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-AG-12-000271, HONORABLE RHONDA HURLEY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		The Office of the Attorney General of Texas (OAG) filed a notice of appeal from
the district court's order of June 8, 2012, granting summary judgment in favor of appellee
Charles Trask Dix.  OAG has now filed an agreed motion to set aside the judgment.  In the motion,
OAG represents that "[s]ince the filing of the notice of appeal, the parties have reached an agreement
in the cause and have filed an agreed order with the trial court."  OAG asks that we set aside the
district court's judgment without regard to the merits and remand the cause to the district court
with instructions to render a judgment in accordance with the parties' agreement, as we are
authorized to do pursuant to Texas Rule of Appellate Procedure 42.1(a)(2)(B).  The motion contains
a certificate of conference verifying that the attorney for OAG has conferred with the attorney for
Dix and that the attorney for Dix agrees to this motion.  The agreed order, a copy of which is
attached to the motion, has been signed by both parties.

		We grant the motion, set aside the district court's judgment without regard to the
merits, and remand the cause to the district court for rendition of judgment in accordance with the
parties' agreement.  See Tex. R. App. P. 42.1(a)(2)(B).


						_____________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Rose
Vacated and Remanded
Filed:   January 25, 2013